Case: 20-40705     Document: 00515913777         Page: 1     Date Filed: 06/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 24, 2021
                                  No. 20-40705
                               Conference Calendar                     Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Alexander Nathan Barter,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:18-CR-42-1


   Before Davis, Elrod, and Oldham, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Alexander Nathan Barter has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Barter has filed a response. The record is not sufficiently


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40705     Document: 00515913777          Page: 2    Date Filed: 06/24/2021




                                   No. 20-40705


   developed to allow us to make a fair evaluation of Barter’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Barter’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, Barter’s pro se motion for the appointment of substitute
   counsel is DENIED, counsel is excused from further responsibilities herein,
   and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2